        Case 1:17-cv-04006-LJL-OTW Document 94 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
LG CAPITAL FUNDING, LLC,
                                                                 :
                                      Plaintiff,                 :   17-CV-4006 (LJL) (OTW)
                                                                 :
                     -against-                                   :   SCHEDULING ORDER
                                                                 :
EXELED HOLDINGS INC., f/k/a ENERGIE                              :
HOLDINGS, INC.,                                                  :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties are directed to appear for a telephonic evidentiary hearing on the issue of

damages on October 21, 2020 at 10:30 am. Dial-in (866) 390-1828, access code 1582867.

         Plaintiff should be prepared to address the following:

    1) The methodology used to calculate the conversion price of $0.005005. See ECF 26-12.

         Plaintiff must also discuss how that calculation comports with Section 4(a) of the

         Convertible Redeemable Note, ECF 26-2. See also ECF 68 at 12 n.7.

    2) ELED’s daily stock price (high, low, and close) in the period April 1, 2017 through May

         31, 2017, and the source for that information. The Court notes that ECF 92, which

         purports to attach a copy of the historical stock price, is missing its attachment.

    3) Any other affirmative evidence it intends to introduce in support of its damages.

         Plaintiff shall submit on ECF by October 14, 2020 any exhibits to introduce. The names

and qualifications of witnesses, if any, shall also be provided at that time. By October 16, 2020,

Defendant may submit the same in rebuttal.
       Case 1:17-cv-04006-LJL-OTW Document 94 Filed 10/02/20 Page 2 of 2




       Plaintiff is further directed to submit two courtesy hard copies of all planned exhibits to

Chambers. The copies shall include the ECF stamped header.

       Plaintiff is directed to serve a copy of this Order on Defendant and file proof of service

within seven (7) days of this order.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: October 2, 2020                                                 Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
